Citation Nr: 1647187	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss. 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967 and April 1970 to February 1978. 

These appeals come to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing in connection with his appeals.  However, he withdrew his request for a Board hearing in September 2015.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative asserts in an October 2016 appellant brief that the Veteran's hearing loss warrants a higher rating and requests a new VA audiological examination since his last one was in April 2011.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent an audiological examination in April 2011, over 5 years ago, he should be afforded a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  

Additionally, in his September 2010 claim, the Veteran states he sought treatment at the Jacksonville VA and in November 2010 the Veteran submitted an Authorization and Consent to Release Information form for treatment records from the VA in Jacksonville, noting he went there numerous times a year.  Additionally, he notes in his August 2012 substantive appeal that he also received treatment at the VA in Gainesville.  The Board notes that records from the Jacksonville VA have not been associated with the record.  Also, although the August 2012 statement of the case states VA treatment records from Gainesville from April 2006 to April 2011 have been reviewed, the Boards finds such records are not in the claims file.  As such, all records from the VA in Jacksonville and Gainesville should be associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from the Jacksonville and Gainesville VA Medical Centers, as well as any associated outpatient clinics, from 2006 to the present.  

2. The Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  

3. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




